Citation Nr: 0701158	
Decision Date: 01/12/07    Archive Date: 01/24/07

DOCKET NO.  00-17 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee



THE ISSUES

1.  Entitlement to service connection for residuals of a 
cerebral concussion claimed as depression, memory loss, 
amnesia, and urinary incontinence.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities. 




ATTORNEY FOR THE BOARD

C. Fetty, Counsel




INTRODUCTION

The veteran had active service from April 1972 to May 1976.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an August 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, that, in pertinent part denied an application to 
reopen a claim of entitlement to service connection for 
residuals of cerebral concussion and denied entitlement to a 
TDIU.   

In a February 2005 decision, the Board reopened the claim of 
entitlement to service connection for residuals of cerebral 
concussion and remanded the claim and the TDIU claim to the 
RO for additional development. 

The medical evidence suggests that a mood disorder has 
resulted from a general medical condition, which includes a 
service-connected disability.  An inferred claim of secondary 
service connection for a mood disorder is therefore referred 
to the RO for appropriate action.  


FINDINGS OF FACT

1.  The medical evidence reflects that an in-service head 
injury and concussion resolved with no sequelae and did not 
result in any residual impairment.  

2.  The veteran has been granted service connection for 
residuals of a service-connected femur fracture, rated 60 
percent disabling, and residuals of a clavicle fracture, 
rated noncompensably.  The combined evalutation is 60 
percent.

3.  The veteran reported that he completed high school and he 
last worked full-time as a truck driver in June 1978. 

4.  The evidence does not demonstrate that the veteran's 
service-connected disabilities are of such severity as to 
preclude all forms of gainful employment.


CONCLUSIONS OF LAW

1.  Residuals of a cerebral concussion claimed as depression, 
memory loss, amnesia, and urinary incontinence were not 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.159, 3.102, 3.303 (2006).

2.  The criteria for TDIU are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.159, 3.321, 3.340, 3.341, 4.16, 4.19 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA must tell each claimant what evidence is needed to 
substantiate a claim, what evidence the claimant is 
responsible for obtaining and what evidence VA will undertake 
to obtain.  38 U.S.C.A. § 5103(a).  VA has also undertaken to 
tell claimants to submit relevant evidence in their 
possession.  38 C.F.R. § 3.159(b) (2006).  VA must tell a 
claimant the types of medical and lay evidence that the 
claimant could submit that is relevant to establishing 
disability.  

VA has notified the veteran of the information and evidence 
needed to substantiate his claims.  VA provided notice 
letters in March 2004 and August 2006, that informed the 
veteran of what evidence is needed to substantiate the 
claims, what evidence he was responsible for obtaining, and 
what evidence VA would undertake to obtain.  

VA has met its duty to assist in obtaining any relevant 
evidence available to substantiate the claims.  VA 
examination reports are associated with the claims files.  
All identified evidence has been accounted for to the extent 
possible.  38 U.S.C.A. § 5103A (b)-(d); see also 38 C.F.R. 
§ 3.159(c).  VA sent its first notice letter subsequent to 
the initial adverse decision, which would normally require a 
remand for compliance.  Pelegrini v. Principi, 18 Vet. App. 
112, 119-20 (2004).  In this case, the Board did remand the 
case in February 2005.  

In Dingess v. Nicholson, 19 Vet. App. 473, the United States 
Court of Appeals for Veterans Claims (Court) held that the VA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include the degree of disability; 
and the effective date of the disability.  The Court held 
that upon receipt of an application for a service-connection 
claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Additionally, this must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

In the present appeal, because service connection is denied, 
a disability and an effective date will not be assigned.  
Thus, no unfair prejudice to the veteran will result from the 
Board's denial of service connection and TDIU at this time. 

Service Connection

Service connection will be awarded for disability resulting 
from injury or disease incurred in or aggravated by active 
service (wartime or peacetime).  38 U.S.C.A. §§ 1110; 1131 
(West 2002), 38 C.F.R. § 3.303(a) (2006).  

Each disabling condition shown by service medical records, or 
for which the veteran seeks service connection, must be 
considered on the basis of the places, types, and 
circumstances of his service as shown by service records, the 
official history of each organization in which he served, his 
medical records, and all pertinent medical and lay evidence.  
38 C.F.R. § 3.303(a).  

"Direct" service connection may be granted for any disease 
not diagnosed initially until after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred during service.  38 C.F.R. 
§ 3.303(d); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002). 

Secondary service connection is available where a service-
connected disability directly caused another disability and 
where a service-connected disability has aggravated a non-
service-connected disability.  38 C.F.R. § 3.310 (2003); 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Competent 
medical evidence is required to link directly or secondarily 
the claimed condition to the veteran's period of active 
service.  See Lathan v. Brown, 7 Vet. App. 359, 365 (1995); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  

Once the evidence has been assembled, the Board assesses the 
credibility and weight to be given to the evidence.  
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and 
cases cited therein.  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2006).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that a veteran need only demonstrate that there is an 
approximate balance of positive and negative evidence in 
order to prevail.  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

The veteran's service medical records reflect that he 
suffered head and body injuries in a motorcycle collision 
during active service; however, no neurological residual was 
shown after recovery.  A March 1977 VA examination report 
reflects "No neurological condition found this date."  The 
veteran first reported bladder problems 19 years later.  

In March 1996, the veteran reported that since 1977, bladder 
incontinence had developed due to brain concussion.  He filed 
a claim of entitlement to service connection for residuals of 
a head injury.  This claim led to several VA evaluations.  

A September 1997 VA computerized tomography showed a normal 
brain.  No brain lesion was identified.  The veteran was 
hospitalized from December 1997 to February 1998.  The 
discharge diagnoses includes neurogenic bladder with 
incontinence.  A March 1999 VA outpatient treatment report 
reflects that the veteran had a very poor memory.

According to a March 1999 VA mental health evaluation, the 
Axis I diagnoses were dysthymic disorder; probable organic 
affective disorder; and, polysubstance abuse, in remission 
for 12 months or more.  

An April 1999 VA mental disorders examination report notes 
that during 1993 screening, the veteran denied any cognitive 
sequelae from active service, except six weeks of retrograde 
amnesia.  The April 1999 Axis I diagnoses were mental 
disorder, NOS, due to general medical condition; and 
dysthymic disorder. 

A June 1999 VA genitourinary compensation examination report 
confirmed urinary incontinence, which the veteran claimed had 
been present since 1976.  

In July 1999, a VA clinical psychologist noted that the 
veteran had memory problems.  A March 2000 VA mental 
disorders compensation examination report yields an Axis I 
diagnosis of chronic polysubstance abuse.  

In August 1999, the veteran's father reported that the 
veteran had not regained full mental capacity after his 1976 
head injury.  

A July 2001 VA urogram found no significant abnormality in 
the urinary bladder, except incomplete bladder emptying. 

A February 2004 VA mental disorders compensation examination 
report discusses service-connected disabilities and offers 
diagnoses of "mood disorder, NOS," due to a general medical 
condition; and, alcohol dependence in partial remission. 

It is clear that no medical professional has linked any 
current disorder to residuals of a 1976 head injury and 
concussion.  Although the veteran attributes depression, 
memory loss, and urinary incontinence to his concussion, he 
is not competent to offer such an opinion, as he is not a 
trained medical professional.  Lay statements might be 
competent evidence of descriptions of symptoms, but when the 
determinative issue involves a question of medical diagnosis 
or causation, as here, only individuals possessing 
specialized training and knowledge are competent to render an 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Thus, the veteran's statement, as well as other lay 
witness statements, may help us determine when symptoms 
arose, but not why they arose.  

Concerning continuity of symptoms since active service, while 
the veteran maintains that urinary incontinence dates back to 
active service, the medical record contradicts that 
contention.  Because his reported history does not agree with 
documented medical evidence, and because he has a history of 
memory problems, his competence as a historian is questioned.  
Thus, his claim that urinary incontinence arose during active 
service will not place the issue in relative equipoise.  
Rowell v Principi, 4 Vet. App. 9 (1993) (the Board must 
provide a written statement of the reasons or bases for its 
findings and conclusions.  See also Cartright v. Derwinski, 2 
Vet. App. 24 (1991) (lay evidence alone may be sufficient to 
place the evidence in equipoise and thus, under 38 U.S.C. 
§ 5107(b), establish entitlement to benefits).  

After considering all the evidence of record, including the 
veteran's claims, the Board finds that the preponderance of 
it is against direct service connection for residuals of a 
cerebral concussion claimed as depression, memory loss, and 
urinary incontinence.  Because the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not for application.  See 38 U.S.C.A. § 5107 
(West 2002); Gilbert, supra.  The claim for service 
connection for residuals of a cerebral concussion claimed as 
depression, memory loss, and urinary incontinence is 
therefore denied.  

TDIU

The veteran contends that his service-connected disabilities 
prevent him from securing or following substantially gainful 
employment.

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that if there is only one such disability, such 
disability shall be ratable as 60 percent or more and if 
there are two or more disabilities, there shall be at least 
one disability ratable at 40 percent or more and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a) (2006).

Age may not be considered as a factor in evaluation service-
connected disabilities; and unemployability, in service-
connected claims, associated with advancing age or 
intercurrent disability, may not be used as a basis for a 
total disability rating.  38 C.F.R. § 4.19 (2006).  

The most recent rating decision in the claims file (February 
2004) reflects that service connection and a 60 percent 
rating is in effect for residuals of a left femur fracture 
with bowing and incomplete healing and a noncompensable 
rating is in effect for residuals of a right clavicle 
fracture.  

As noted above, pursuant to § 4.16(a), TDIU is available if 
the service-connected disabilities prevent the veteran from 
securing or following a substantially gainful occupation.  
The evidence does not even suggest that service-connected 
disabilities warrant TDIU.  

A review of the evidence relevant to substantial employment 
reveals no specific impairment attributable to the service-
connected disabilities.  Significantly, the medical evidence 
reflects no recent treatment for the service-connected 
disabilities.  Further, in written correspondence dated in 
January 2004, the veteran's employer noted that the veteran 
was working part-time and since he was performing so well, 
his hours were going to be increased.  

As previously pointed out, it is the veteran's non-service-
connected mental disability that produces the veteran's 
impairment.  VA mental health records reflect deleterious 
psychosocial Axis I and Axis II diagnoses.  A March 2003 VA 
mental disorders compensation and pension examination report 
notes such mental disorders on Axis I and Axis II and 
contains a GAF score of 50 [according to the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders, a score of 41 to 50 is indicative of 
serious symptoms, or serious difficulty in social, 
occupational, or school functioning, i.e., no friends, unable 
to keep a job.  See 38 C.F.R. § 4.125 (2006)].  

The law provides that when there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  
In this case, because the preponderance of the evidence is 
against the claim, it must be denied.  




ORDER

Service connection for residuals of a cerebral concussion 
claimed as depression, memory loss, amnesia, and urinary 
incontinence, is denied.

Entitlement to TDIU is denied.   



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


